Citation Nr: 0939280	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with the 
decision as to bilateral hearing loss and perfected an 
appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  Although no specific incident of acoustic trauma is 
reflected in the Veteran's service treatment records, the 
Veteran has credibly asserted in-service noise exposure, to 
include firearms.  

3.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes, and the 
competent medical opinions on the question of whether the 
Veteran's current bilateral hearing loss is etiologically 
related to in-service noise exposure are in relative 
equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss.  
Specifically, he contends that he was exposed to noise from 
firearms.

The Board notes that the Veteran's Department of Defense Form 
214 (report of separation) shows that he was part of an 
infantry unit.  This is consistent with the Veteran's report 
of being exposed to noise from firearms during service.  

The Veteran's service treatment records reflect no 
complaints, findings, or diagnoses of hearing loss.  Reports 
of examinations during his service indicate no ear disease or 
defects, with hearing testing results documented as 15/15 for 
whispered voice.

However, that the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

While the appellant's service treatment records do not 
document the occurrence of, or treatment for, any specific 
incidence of acoustic trauma, the Veteran is competent to 
assert the occurrence of in-service injury, to include in-
service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1991).  Given the circumstances of the Veteran's 
service, the Board finds that he was likely exposed to some, 
and possibly significant, noise exposure in service from 
firearms.  Thus, although there is no objective evidence to 
support a specific incident of acoustic trauma in service, 
the Board accepts the Veteran's assertions of in-service 
noise exposure as credible and consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154 (West 
2002).  

The claims file contains a February 2007 letter written by a 
private ear, nose, and throat (ENT) physician.  The physician 
indicated that the Veteran reported having a long history of 
hearing loss since his use of firearms during service.  
According to the physician, recent audiometric evaluation 
demonstrated severe high frequency sensorineural hearing 
loss, particularly at 4000 hertz.  He stated that the down 
sloping pattern was consistent with hearing loss induced from 
firearm exposure.  The physician concluded that in all 
likelihood, he believed that the Veteran's hearing loss was 
due to firearm exposure in the military.  

In June 2007, the Veteran was afforded a VA audiological 
evaluation, by an audiologist.  The results of the audiometry 
examination showed pure tone thresholds of 40 decibels or 
greater at multiple frequencies, in both ears.  Thus, hearing 
loss disability was shown for both ears.  The audiologist 
noted that the Veteran served in the infantry and reported 
exposure to firearms noise in training.  He also stated that 
hearing screen at the time of separation was normal and that 
the Veteran did not complain of hearing loss during service.  
The Veteran denied significant noise exposure after service.  
The audiologist opined that the current hearing loss was less 
likely as not caused by, or the result of, noise exposure 
encountered during military service.  He explained by 
reiterating that there were no complaints of hearing loss 
during service and that hearing testing at separation was 
normal.  

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether current 
bilateral hearing loss is related to service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

In this case, the Board is favoring the positive medical 
opinion provided by the private ENT physician.  The Board 
notes that the ENT physician has more specialized training 
than the audiologist relevant to the issue of medical nexus.  
Both the audiologist and the physician seem to have 
considered the relevant history; however, the physician 
provided a better rationale for the opinion offered.  In this 
regard, the audiologist's opinion appears to be based solely 
on the fact that the Veteran did not report hearing loss 
during service and passed a whispered voice test at 
separation.  As noted above, the absence of in-service 
evidence of hearing loss is not fatal to a claim.  Thus, the 
Board has afforded the audiologist's opinion little probative 
weight.  On the other hand, the physician based his opinion 
in part on the pattern of hearing loss shown, which, 
according to the physician, is consistent with hearing loss 
induced from firearm exposure.  Given the logical rationale 
provided by the physician, his opinion is being afforded high 
probative weight.      

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes 
that the criteria for service connection for bilateral 
hearing loss are met.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


